Citation Nr: 1419330	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-47 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a right arm skin condition, to include as due to asbestos exposure.  

3.  Entitlement to service connection for a right foot condition.  

4.  Entitlement to service connection for a left foot condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and was not exposed to herbicides during active service.  

2.  Diabetes mellitus, type II, did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  

3.  A skin condition did not have onset during active service and is not etiologically related to active service.  

4.  A right foot condition did not have onset during active service and is not etiologically related to active service.  

5.  A left foot condition did not have onset during active service and is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a skin condition have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

3.  The criteria for service connection for a right foot condition have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

4.  The criteria for service connection for a left foot condition have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's service connection claims by way of letters sent to the Veteran in February 2009, July 2009, and April 2011.  

The RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran identified two private treatment providers:  Dr. L.B., and Dr. B.G. of Andrew's Family Medicine.  The claims file contains multiple copies of treatment records from Dr. L.B., but the Board notes September 2009 and May 2012 from Andrew's Family Medicine that the Veteran was not a patient that had been seen at the clinic before.  A May 2012 letter informed the Veteran that VA had requested, but not received, treatment records from Andrew's Family Medicine, and it was his responsibility to ensure that VA received the records.  The Veteran's November 2010 VA Form 9 stated that he was treated for his foot condition by Dr. B.G. but he was also unable to obtain related records from Andrew's Family Medicine.  

The Veteran has not been afforded VA examinations regarding the claims on appeal.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed herein, there is no competent evidence that the claimed skin and bilateral foot disabilities manifested during service or are etiologically related to active service.  There is also no competent evidence that the Veteran's current diabetes mellitus, type II, manifested during service or during the applicable presumptive period, or that it is etiologically related to active service.  Accordingly, VA examinations for the Veteran's claimed conditions need not be obtained.  Id.; see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The March 2014 appellant's brief requests that the Board obtain an independent medical opinion under the provisions of 38 C.F.R. § 3.328 (2013).  However, the Veteran has failed to explain how the medical history in this case involves medical complexity requiring the opinion of an independent expert.  38 C.F.R. § 3.328(a)-(b) (2013).  The Board has declined to obtain VA examinations regarding the Veteran's claims.  For the same reasons discussed above, the Board finds no reason to obtain an independent medical opinion in this case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may take place without prejudice to the Veteran.  
No further notice or assistance is required for a fair adjudication of the Veteran's claims.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including diabetes mellitus, if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Service connection for certain specified diseases, including Type II diabetes, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27, 630 (May 20, 2003).  However, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


II.A.  Diabetes Mellitus, Type II

The Veteran claims that his diabetes mellitus, type II, is due to Agent Orange exposure while serving during the Vietnam era.  

The Board finds that the preponderance of the evidence establishes that the Veteran did not have service in the Republic of Vietnam, but that he served in the waters off shore.  His service records indicate that he served aboard the USS Parsons (DD-949) from April 1963 to January 1966 and aboard the USS Worden (DLG-18) from February 1966 to September 1966.  A request for information from the Joint Services Records Research Center (JSRRC) regarding the Veteran's claimed service in Vietnam revealed that the USS Parsons and USS Worden each were in the official waters of the Republic of Vietnam for some period of time during the Veteran's service thereon.  Importantly, however, the JSRRC could find no conclusive proof of in-country service.  

A May 2009 JSRRC memorandum of record documents that no evidence was found that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, there was no documentation or verification of exposure to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

Further, as noted by the Veteran's representative in a December 2012 statement, neither the USS Parsons (DD-949) nor the USS Worden (DLG-18) are on VA's list of Navy and Coast Guard Ships associated with service in Vietnam and Exposure to Herbicides, which was updated in January 2014.  http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp (last visited April 3, 2014).  It is indicated that the USS Worden sent a whaleboat ashore while in Da Nang Harbor in November 1968, but the Board notes that this is outside the period of the Veteran's active service on the USS Worden.  

Thus, the Veteran's presence in official waters of the Republic of Vietnam does not equate to service in the Republic of Vietnam.  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10.k.  The Board finds that the weight of the evidence establishes that the USS Parsons (DD-949) and the USS Worden (DLG-18) were off shore "blue water" vessels.  Service on a deep-water naval vessel in waters off shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See Haas, 525 F.3d 1168.  

Although the evidence does not support a presumptive link between the Veteran's diabetes mellitus, type II, and his active service, he is not precluded from establishing service connection with proof of actual direct causation.  See Combee, 34 F.3d at 1042.  

Notably, the Veteran does not assert in-country service in the Republic of Vietnam.  Rather, his May 2010 notice of disagreement states he was exposed to Agent Orange in the Philippines and Japan during shore patrol.  His subsequent January 2011 statement alleges herbicide exposure "probably occurred" while docked at the Subic Bay Naval Base in the Republic of the Philippines and onboard ship when helicopters would return from the interior of Vietnam.  While the Veteran is competent to describe an observable event such as having a substance touch his skin, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance like tactical herbicides.  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  See Layno, supra.  Thus, his statements that he was exposed to Agent Orange are not competent and have no probative value.  Furthermore, as discussed above, JSRRC found no evidence to support exposure to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam, thus his statement regarding exposure from helicopters returning to ship from the interior of Vietnam is not supported by the evidence of record.  

Information submitted by the Veteran, including an Internet article about diseases recognized by the VA as connected to Agent Orange exposure, also does not provide evidence in support of his claim.  The Board finds that the weight of the evidence establishes that the Veteran was not exposed to herbicides when he served in the waters offshore the Republic of Vietnam. 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran was diagnosed with diabetes mellitus, type II, in March 2003 by Dr. L.B., which is over 35 years after service discharge.  Importantly, there is no evidence that Dr. L.B. related his diabetes to active service.  

Service treatment records contain no evidence of symptoms, complaints, or diagnoses of diabetes in service.  Entrance and exit examinations contain normal clinical results.  Nor is there competent evidence of symptoms of or a diagnosis of diabetes within one year after service separation in September 1966.  The Board also finds that the Veteran did not experience continuous symptoms of diabetes mellitus, type II, in service or since service separation.  There is no competent evidence of symptoms of diabetes mellitus, type II, since separation from service until the time of diagnosis in March 2003.  

Post-service treatment records show that diabetes mellitus, type II, was diagnosed in March 2003, over 35 years after service separation.  Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent evidence to establish a nexus between the diabetes mellitus, type II, and any documented event or injury during service.  There is no medical evidence that links the claimed disabilities to service.  

The Veteran's own assertions that his diabetes is related to service, to include herbicide exposure in service, are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra; see also Jandreau, supra.  There is no evidence that the Veteran has medical expertise and he has not submitted any medical evidence which supports his contentions.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that diabetes mellitus, type II, is etiologically related to service.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert, supra.  The claim for service connection for diabetes mellitus, type II, must be denied.  


II.B.  Service Connection - Right Arm Skin Condition

The Veteran claims service connection for a right arm skin condition, to include as due to asbestos exposure.  

In the Veteran's March 2009 claim for a skin condition, he reports that he had a rash on his right arm in December 2005.  He thought the condition was ringworm, but apparently it was not and it required treatment with betamethasone ointment.  The Veteran's January 2011 statement specifically attributes his skin rash to asbestos exposure.  In a previous January 2007 statement, the Veteran described his service as a boiler repairman aboard ships working with equipment covered in what he believes was asbestos or Lewisite.  

Service treatment records, however, are completely silent as to any complaints, diagnoses or treatment for skin related problems, including as due to asbestos exposure.  Entrance and exit examinations contain normal clinical results, with no skin rash abnormalities noted.  

After service, there is no evidence of complaints, treatment, or diagnosis of a skin condition until December 2005 when Dr. L.B. documented a red rash on the Veteran's forearm.  The medical record notes that symptoms started with a small ringworm spot around Thanksgiving, had spread the week prior to the doctor's visit, and caused itching.  The skin was inflamed with a scaly lesion and raised margins.  Dr. L.B. diagnosed an allergic rash with cellulitis and prescribed Valisone cream along with a sample of Tequin.  At a follow up visit three days later, the doctor noted the rash was doing a lot better, with decreased tenderness and inflammation of the right forearm.  

Subsequent VA treatment records from July 2006 to September 2009 contain no evidence of further complaints, treatment, or diagnosis related to a skin condition.  

In short, the Veteran's service treatment records are silent as to an actual diagnosed skin disability or symptoms thereof.  After service, the Veteran was diagnosed with an allergic rash in December 2005, nearly 40 years after service, which was not linked to any incident of his active service, to include claimed asbestos exposure.  Further, the allergic rash condition improved with treatment, and the medical record does not confirm continued symptoms or a diagnosed skin condition subsequent to that time.  

The Board acknowledges that the Veteran is competent to observe various skin abnormalities, such as a rash on his body.  See Layno, supra.  While the Veteran's lay statements were considered, the Board finds the Veteran is not competent to provide an etiological opinion linking his observable rash to his military service, to include claimed exposure to asbestos.  See Jandreau, supra.  The Board also notes that skin disabilities have not been identified by VA as a disease likely to result from exposure to asbestos.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the Veteran's claimed skin condition is not warranted.  See 38 U.S.C.A. § 5107(b) ; Gilbert, supra.  


II.C.  Service Connection - Right and Left Foot Conditions

The Veteran's has also claimed service connection for a bilateral foot condition.  His lay statements have attributed the claimed conditions to various causes.  His March 2009 claim reports a foot injury in October 2003 when he could not walk "for no apparent reason" and was treated by Dr. L.B. with a steroid.  He also reported joint pain and tingling in both feet.  His subsequent August 2009 statement asserts that his foot problem started in 1967 with a rash that has occurred off and on since that time and more frequently in the previous two years.  

His May 2010 notice of disagreement contains his statement that his left and right foot conditions resulted from shore patrol during service.  In his November 2010 VA Form 9, the Veteran reported treatment for his foot condition onboard the ship during service and for approximately 9-12 months by Dr. B.G. of Andrew's Family Medical, although he noted he was unable to obtain private treatment records from that facility.  He stated that his feet tingled constantly and at times would not support him.  In a January 2011 statement, the Veteran attributed his foot condition to the constant vibration of the ship and wading in water while on shore patrol during active service.  

Service treatment records, however, are completely silent as to any complaints, diagnoses or treatment for a left or right foot condition.  Entrance and exit examinations contain normal clinical results, with no foot conditions or problems with the extremities noted.  

After service, there is no evidence of complaints, treatment, or diagnosis of a foot condition until October 2003 when Dr. L.B. diagnosed the Veteran with tendonitis of the right ankle.  The Veteran reported that he could not remember what happened but he may have twisted it.  He reported swelling and pain for the past several days.  The doctor prescribed Celebrex, Medrol, and Ultram.  At a subsequent February 2004 visit, the Veteran' reported he was feeling fine and reported no problems.  

VA treatment records from July 2006 to September 2009 contain no evidence of further complaints, treatment, or diagnosis related to a foot condition.  Foot examinations related to his diabetes mellitus, type II, revealed normal sensation bilaterally in July 2006 and July 2008.  

In short, the Veteran's service treatment records are silent as to an actual diagnosed bilateral foot disability or symptoms thereof.  After service, the Veteran was diagnosed with tendonitis of the right ankle in October 2003, over 35 years after service, which was not linked to any incident of his active service, to include shore patrol service or vibration from the ship.  Further, the medical record does not confirm continued symptoms or a diagnosed bilateral foot condition subsequent to that time.  

The Board acknowledges that the Veteran is competent to observe symptoms including a rash, pain, or tingling of the feet.  See Layno, supra.  While the Veteran's lay statements were considered, the Board finds his statements regarding onset of a foot rash and constant tingling of his feet are not supported by the evidence of record.  Further, the Veteran is not competent to provide an etiological opinion linking the claimed bilateral foot condition to his military service.  See Jandreau, supra.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the Veteran's claimed bilateral foot condition is not warranted.  See 38 U.S.C.A. § 5107(b) ; Gilbert, supra.  



ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.  

Service connection for a right arm skin condition, to include as due to asbestos exposure, is denied.  

Service connection for a right foot condition is denied.  

Service connection for a left foot condition is denied.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


